 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ALLAH,

 9                             Petitioner,                 Case No. C20-176-RSL-MLP

10          v.                                             ORDER OF DISMISSAL

11   DONALD R. HOLBROOK,

12                             Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining

16   record, the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     Petitioner’s petition for writ of habeas corpus (dkt. # 6) and this action are

19   DISMISSED as untimely under 28 U.S.C. 2244(d).

20          (3)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

21   United States District Courts, a certificate of appealability is DENIED.

22   \\

23   \\

24

25
     ORDER OF DISMISSAL - 1
 1          (4)    The Clerk is directed to send copies of this Order to Petitioner and to Judge

 2   Peterson.

 3          Dated this 6th day of April, 2020.

 4

 5

 6
                                                         A
                                                         Robert S. Lasnik
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER OF DISMISSAL - 2
